Case 1:20-cv-00566-LPS Document 39 Filed 12/15/20 Page 1 of 4 PagelD #: 1058

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

IN RE SLACK TECHNOLOGIES, INC.
SHAREHOLDER DERIVATIVE C.A. No. 20-cv-566-LPS

LITIGATION
(Consolidated)

 

STIPULATION AND [PROPOSED] ORDER STAYING CASE

WHEREAS, this is a consolidated derivative action brought by Plaintiffs, who purport to
be stockholders of Slack Technologies, Inc. (“Slack”), against certain of Slack’s current and
former directors and officers for allegedly breaching their fiduciary duties in connection with
Slack’s 2019 direct listing on the New York Stock Exchange (the “Action”). D.L. 1; D.I. 20;

WHEREAS, on August 10, 2020, Plaintiffs designated the complaint filed by Plaintiff
Knopp (D.L. 1) as the operative complaint in the Action. D.1. 21;

WHEREAS, on September 9, 2020, Defendants filed a motion to dismiss the complaint.
DT, 29;

WHEREAS, on August 20, 2020, non-party Matthew Gillespie filed a Motion to Intervene
and Stay the Action (the “Motion to Intervene”). D.I. 22;

WHEREAS, briefing on the Motion to Intervene is complete and the Court has scheduled
a teleconference to hear argument on the Motion to Intervene for December 18, 2020;

WHEREAS, on December 1, 2020, Salesforce.com, Inc. announced that it had entered
into a merger agreement to acquire Slack (the “Transaction”);

WHEREAS, the Transaction is expected to close by July 2021, subject to certain approvals
and conditions;

WHEREAS, if the Transaction is consummated, it may impact the Action;

 

 
Case 1:20-cv-00566-LPS Document 39 Filed 12/15/20 Page 2 of 4 PagelD #: 1059

WHEREAS, the Parties have conferred and respectfully submit that good cause exists for,
and judicial economy and the Parties’ interests would be best served by, staying this Action
pending closing of the Transaction.

IT IS HEREBY STIPULATED AND AGREED, by the parties, through their undersigned
counsel, and subject to the Court’s approval, as follows:

1. This Action is stayed pending closing of the Transaction;

2. Argument on the Motion to Intervene scheduled for December 18, 2020 is postponed

indefinitely and until further order of the Court; and

3. The Parties reserve the right to move the Court, unilaterally, at any time to lift the stay

of this action and resume proceedings.

My yoriy hey (ST YS
_ , j

SA, 3S) ae YDEMED
ws at my ANeg “he Raw

len te Sy ier,

 
Case 1:20-cv-00566-LPS Document 39 Filed 12/15/20 Page 3 of 4 PagelD #: 1060

OF COUNSEL:

Phillip Kim

THE ROSEN LAW FirM, P.A.

275 Madison Avenue, 40 Floor
New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827

Timothy Brown

THE BROWN LAW Fir, P.C.
240 Townsend Square
Oyster Bay, NY 11771
Telephone: (516) 922-5427
Facsimile: (516) 344-6204

Ryan M. Ernst

O’KELLY & ERNST, LLC

824 N. Market Street, Suite LOO1A
Wilmington, DE 19801
Telephone: (302) 778-4000
Facsimile: (302) 778-4002

Justin A. Kuehn

Fletcher W. Moore
Moore KUEN, PLLC

30 Wail Street, 8FL

New York, NY 10005
Telephone: (212) 709-8245

FARNAN LLP

By: 4s/ Brian E. Farnan
Brian E. Farnan (#4089)
Michael J. Farnan (#5165)
919 N. Market Street, 12" Floor
Wilmington, DE 19801

bfarnan@farnaniaw.com
mfarnan@farnanlaw.com

Attorneys for Plaintiffs

 
Case 1:20-cv-00566-LPS Document 39 Filed 12/15/20 Page 4 of 4 PagelD #: 1061

OF COUNSEL:

Michael D. Celio

GIBSON, DUNN & CRUTCHER LLP
1881 Page Mill Road

Palo Alto, CA 94304

Tel: (650) 849-5300

Matthew S. Kahn

Michael J. Kahn

Avery E. Masters

GIBSON, DUNN & CRUTCHER LLP
555 Mission Street Suite 3000
San Francisco, CA 94105

Tel: (415) 393-8200

Jason H. Hilborn

GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036

Tel: (202) 995-8500

(ce

IT IS SO ORDERED this day of __-

6963296

POTTER ANDERSON & CORROON LLP

By: _/s/ Bindu A. Palapura
Peter J. Walsh, Jr. (#2437)
Bindu A. Palapura (#5370)
J. Matthew Belger (#5707)
Hercules Plaza, 6" Floor
1313 N. Market Street
Wilmington, DE 19801
Tel: (302) 984-6000

pwalsh@potteranderson.com
bpalapura@potteranderson.com
mbelger@potteranderson.com

Attorneys for Defendants Stewart Butterfield,
Allen Shim, Brandon Zell, Andrew Braccia,
Edith Cooper, Sarah Friar, John O'Farrell,
Chamath Palihapitiya, Graham Smith, and
Nominal Defendant Slack Technologies, Inc.

RIGRODSKY & LONG, P.A.

By: _// Seth D. Rigrodsky
Seth D. Rigrodsky (#3147)
Gina M. Serra (#5387)
300 Delaware Ave., Suite 210
Wilmington, DE 19801
(302) 295-5310

sdr@ri-legal.com
gms@rl-legal.com

Attorneys for Proposed Intervenor

Dew We

, 2020.

 

T=

United States District Judge

 

 

 

 

 
